 SELECT FOODS, INC.73or bargainwithRespondent Locals as the collective-bargaining representative ofemployees of Overnite.6.The aforesaidaction constitutesunfair labor practicesaffecting commerce withinthe meaning of Section2(6) and (7)and Section8(b)(4)(A) and (B) of the Act.7. InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America has not by any conductherein engaged in unfairlabor practiceswithin the meaning of Section 8(b) (4) (A) or (B) of the Act.[Recommendations omitted frompublication.]SelectFoods,Inc.andLocal 55, International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case No. 11-CAl713. September 12, 1961DECISION AND ORDEROn March 28, 1961, Trial Examiner Sidney Sherman issued hisIntermediate Report in the above-entitled proceeding,finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action,as set forth in the Intermediate Reportattached hereto.Thereafter,the General Counsel and the Respond-ent filed exceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, theBoard has delegated its powers in connection withthis case to a three-member panel[Members Rodgers,Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this case,including the Intermediate Report, the exceptions,and briefs,and hereby adopts the Trial Examiner'sfindings, con-clusions,and recommendations.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Select Foods,Inc.,Charlotte, North Carolina, its officers, agents, successors, andassigns, shall :1.Cease and desist from:(a)Discouraging membership in Local 55, International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, or any other labor organization of its employees, by dis-criminating in regard to their hire or tenure or any terms or con-ditions of employment.133 NLRB No. 14. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Interfering with, restraining, or coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act, by creat-ing the impression that it is engaging in surveillance of the unionactivities of its employees.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise .of their right to self-organization, toform, join, or assist a labor organization, including the above-namedlabor organization, to bargain -collectively through representatives oftheir own choosing, to engage in concerted activities for the purposesof collective bargaining, or other mutual aid or protection, or to re-frain from any or all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Eugene Rhodes and W. L. McAdams immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to their seniority or other rights and privileges,and make them whole in the manner set forth in the section of theIntermediate Report entitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay due underthe terms hereof.(c)Post at its warehouse at Hendersonville, North Carolina, copiesof the notice attached hereto marked "Appendix A."' Copies of suchnotice, to be furnished by the Regional Director for the EleventhRegion, shall, )after being duly signed by an authorized representativeof the Respondent, be posted immediately upon receipt thereof, andbe maintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for the Eleventh Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.IIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor ManagementRelations Act, as amended, we hereby notify our employees that: SELECT FOODS, INC.75WE WILL NOT discourage membership in Local 55, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Help-ers of America, or any other labor organization,by discriminatingin regard to the hire or tenure of employment or any term or con-dition of employment of any of our employees.WE WILL NOT create the impression that we are engaging in sur-veillance of the union activities of our employees.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization,to form a labor organization,to join the aforesaidlabor organization,or any other labor organization,to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection,or to refrain from anyand all such activities.WE WILL offer Eugene Rhodes andW. L. McAdamsimmediateand full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or other rightsand privileges,and make them whole for any loss of pay sufferedas a result of the discrimination against them.All our employees are free to become, remain,or refrain from be-coming or remaining members of any labor organization.SELECT FooDs, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced,or covered by any other material.INTERMEDIATE REPORTThis case was heard in Hendersonville, North Carolina, on February 15 and 16,1961, upon the complaint of the General Counsel, and the answer of Select Foods,Inc., hereinafter called the Respondent.The issues litigated were whether the Re-spondent violated Section 8(a)(3) and (1) of the Act by the discharge of EugeneRhodes and W. L. McAdams, and whether the Respondent violated Section8(a) (1)of the Act by certain other conduct described below.Upon the entire record,' and from my observation of the witnesses, I adopt thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent, a corporation organized under the laws of North Carolina, is engagedin the purchasing, warehousing, and wholesale distribution of food products.Duringthe 12 months preceding the issuance of the instant complaint, the Respondent re-ceived at its Hendersonville, North Carolina, warehouse from out-of-State points, andshipped from Hendersonville to out-of-State points, goods valued in each instanceatmore than $50,000. I find that the Respondent has been at all material times en-gaged in commerce within the meaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert jurisdiction herein.'The Trial Examiner has corrected the official transcript of testimony 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDLocal 55,International Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,hereinafter called the Union,is a labor organization withinthe meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Union animusAs background evidence of Respondent's union animus,the General Counsel in-troduced a copy of a notice admittedly posted by Respondent at its Hendersonvillewarehouse in November 1960, and mailed to all its employees.This notice pur-ported to state the Respondent's attitude to the Union'scampaign to organize theemployees,and made it clear that the Respondent was militantly opposed to unioniza-tion of its employees.B. The violations of Section 8(a) (1)1.By StephensThe complaintallegesthat the Respondent violated Section 8(a) (1) of the Actthrough various acts of its office manager, James Stephens.2The Respondent deniesthat Stephens is a supervisor, Insofar as here relevant, the Respondent's supervisoryhierarchy consists of Blair,who is general manager and is stationed at Respondent'smain office in Charlotte, North Carolina; Olson, who is manager of Respondent'soperations at Hendersonville; 3 Baake, who is sales manager at Hendersonville; andPrice, the warehouse manager at Hendersonville.All these are admitted supervisors.Stephens is office manager at Hendersonville, directing the work of two female em-ployees, which relates principally to handling payrolls, bank deposits, collections,and invoices for merchandise delivered.Work is assigned to these employees inaccordance with a routine procedure. It is the direction of these employees byStephens upon which the General Counsel relies in, alleging him to be a super-visor.However, the evidence does not preponderate in favor of a finding that suchdirection involves the exercise of independent judgment.Accordingly, I find thatStephensis not asupervisor under the Act, and that no finding of any violation ofSection 8(a)(1) of the Act by the Respondent may be predicated on any acts orstatements by him in his alleged capacity as a supervisor .42.By OlsonThe complaint alleges unlawful interrogation of employees by Olson.Respond-ent'smanager at Hendersonville and an admitted supervisor.The only evidence thathas any apparent bearing on this allegation is Olson's admission that various em-ployees had come to him and volunteered the information that they had not signedunion cards but that certain other employees had done so, and the testimony ofEugene Rhodes 5 that he had gone to Olson and voluntarily denied any union ac-tivity.As there is no evidence that any of the foregoing disclosures were other thanvoluntarily, I find insufficient basis in the record to support the allegation of unlawfulinterrogation by Olson.The complaint, as amended at the hearing, alleges also that Olson on or aboutOctober 4, 1960,6 unlawfully told employees that they would be better off to tell2 James Stephens,hereinafter called Stephens,is erroneously referred to in paragraphs7 and 9 of the complaint as Charles Stephens. This error was corrected by amendment ofthe complaint at the hearing.8 These operations comprise a warehouse and a fleet of delivery trucks. The Respondenthas a similaroperation at Atlanta, GeorgiaIThere was evidence that about October 20, 1960, Stephens Instructed Pace, Respond-ent'snight watchman, to report to him any union discussion by employeesPace's testi-mony indicates that he believed that this instruction had originated with Olson and thatStephens was merely acting as a "go-between."However, I do not regard such opinionevidence by Pace as sufficiently probative to warrant imputing Stephens' statement to theRespondentAccordingly, I find no merit in the allegation of paragraph 9 of the com-plaint, as amended at the hearing,that Stephens'foregoing statement to Pace violatedSection 8(a) (1) of the Act6Hereinafter referred to as Eugene or Rhodes.His brother,Reuben, who also testifiedherein,will be referred to as Reuben or Reuben Rhodes6 All dates hereinafter cited relate to 1960, unless otherwise stated. SELECT FOODS, INC.77"the manager" of Respondent that they had notsigned a unioncard.This evidentlyhas reference to testimony by Rhodes that on October 4 he was told by anotheremployee 7 that one of the supervisors, Price, had hisname on a "unionlist," thathe questioned Olson about this, that Olson denied any knowledge of such a list, al-though admitting to knowledge of union activityamongthe employees, and that,when Rhodes denied that he had signeda unioncard, he wasrequestedby Olsonto call Blair, Respondent's general manager.Olson's versionof this conversationwas that, after denying involvement with the Union, and expressing apprehensionthat Blair might think he was a union adherent, Rhodes announced that he wouldsee Blair, and Olson merely commented, "Well, go by and see him if you want to."While Rhodes failed to specify that Olson asked him to tell Blair, Olson's versionmakes it clear that both understood that the contemplated talk with Blair would re-late to Rhodes' disclaimer of union activity, and, in fact, as will appear below, itisundisputed that Rhodes, at his next opportunity, calledBlairto deny any unionactivity.In fact the only conflict between the foregoing versionsisasto whetherOlson requested Rhodes to see Blair or merely acquiesced in Rhodes' announced in-tention to do so. I have determined not to attempt to resolve the conflict in testi-mony on the foregoing point, as I would find no violation of the Act here, in anyevent, even accepting Rhodes' testimony that Olson asked him to repeat to Blairwhat he had already voluntarily told Olson.3.By PriceAt the hearing the General Counsel orally amended the complaint by the additionof an allegation that the Respondent violated Section 8(a) (1) of the Act by the con-duct of Warehouse Manager Price 8 on October 3, 1960, in informing employeesthat Respondent was compiling a list of all employees who had signed union cards.In support of this allegation, Reuben Rhodes testified to an incident which, ac-cording to him, occurred 3 or 4 weeks before the discharge of his brother, Eugene.As it was stipulated at the hearing that Eugene was discharged on October 12, Reu-ben's testimony would place the date of the incident as between September 14 and21.However, other testimony indicates, and I find, that the incident occurred onor about October 4.9According to Reuben, he was told on that occasion byStephens that Price had a list ofunionadherents.In response to Reuben's inquiry,Price showed him a list ofnamesof employees, stating that it had been given himby "someone" with the representation that these were employees who had signedunioncards; 10 and Price, according to Reuben, proceeded to discuss with him thegrievances of these employees and why they had signedunioncards.Price ad-mitted that he had shown Reuben a list ofnamesof employees, but denied thatitwas a list ofunionadherents.He explained that he had on his own initiativebeen speculating as to which of the employees were for the Union, and that to aidhim in his speculation, he had written down the names of all the Respondent'sdrivers, that it was these names that he had shown to Reuben, and that he merelyinvited Reuben to guess which of the drivers were "in the Union." Price was un-able to recall whether he had also told Stephens about this list.Reuben's presumed bias in favor of his brother, a claimant herein,was at leastpartly offset by the fact that he was still in Respondent's employ.At any rate, hisdemeanor on the stand impressed me more favorably than Price's.Moreover, Price's"guessing-game" explanation of his reasons for compiling the list in questionseems contrived.I find therefore that on or about October 4, Price showed Reuben Rhodes a list ofnames of drivers, which he represented as a compilation of allegedunionadherents.I find further that, since such conduct by Price was reasonably calculated to conveythe impression that Respondent was engaging in surveillance of the union activitiesof its employees, the Respondent thereby violated Section 8(a) (1) of the Act."7His brother, Reuben.s Thesameconduct was also charged to StephensAs I have already found thatStephens was not a supervisor, the Respondent's liability as to him will not be furtherdiscussed9 This finding is based ona composite of the relevant testimony of Reuben and EugeneRhodes and OlsonReuben testified that lie told Eugene about the incident on the sameday that it occurredEugene stated that it was on October 4 that he received this reportfrom his brother, and that he took the matter up on the same day in a conversation withOlsonOlson's testimony indicates that the date of this conversation occurred no laterthan October 610 The name of Eugene Rhodes appeared on this list11Iloffman-Taff, Inc,123 NLRB 1462, 1463 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The discharges1.Eugene RhodesRhodes, a delivery driver for Respondent for about 8 years, was discharged onOctober 12, allegedly for disobeying Respondent's instruction not to use a helper inunloadinghis truck on October 7 at the S & W Cafeteria in Knoxville,Tennessee.It is undisputed that such instruction was given.The issues to be resolved are(1) whether Rhodes in fact disobeyed this instruction,and (2)if so, whether thiswas the true reason for his discharge or whether such discharge was due to hisunionactivity.Rhodes made is last trip to Knoxville on October 7, arriving there at 4 a.m.Rhodes testified that on that occasion,contrary to his previous practice,he did notuse a helper but personally unloaded the truck.However, Respondent produced anumber of photographs which, according to the testimony of the photographer andseveral corroborating witnesses,were taken October 7 at the S & W Cafeteria inKnoxville.These pictures showed a colored man standing in a truck containingmerchandise.The Respondent'switness testified that this truck was the one drivenby Rhodes,that it was unloaded by the colored man in the picture,and not byRhodes, and that throughout the unloading operation Rhodes was asleep in the cabof the truck.I credit these witnesses in view of their mutually corroborative testi-mony and the candor of their demeanor.12There remains to be considered whether Rhodes'violation of the instruction notto use a helper on October 7 was the true cause for his discharge.There is no serious dispute that Rhodes signed a union card about October 1.Rhodes testified that he procured signatures on union cards from five other employ-ees, but named only four-McCall,Lance,Warren, and Pace. Pace admitted thatbe had been solicited by Rhodes but denied that he had signed a card.However,Lance corroborated Rhodes' testimony as to himself.Austell,a union representative,testified that he obtained a signed card from Rhodes,and at the same time gave himfour more cards, which Rhodes returned signed, and that one of the signatures wasthat of McCall.Apart from Pace's denial that he had actually signed a card, thisportion of Rhodes'testimony was not contradicted on any essential point,but wasin fact corroborated to the extent indicated above.Accordingly,I find that Rhodesnot only signed a card himself,but also solicited four other employees to sign unioncards, and obtained signatures from at least three of them.Nor is there any serious dispute that Respondent had been informed prior to hisdischarge that Rhodes had signed a union card.While denying any knowledge ofsolicitationby Rhodes,Olson admitted that he might have received informationbefore Rhodes' discharge that he had signed a union card, but Olson declared that hehad received the same report about all the other employees.Blair admitted that hehad heard from several employees that Rhodes had signed a union card,but assertedthat he gave no weight to these reports because of their hearsay nature.Rhodes'name appeared on the list which,as found above,Price, on or about October 4,showed to Rhodes' brother,which list has been found to be a compilation of employ-ees reported to have signed union cards. In view of the foregoing,it is found that,prior to Rhodes' discharge,Respondent,and more specifically, Blair, had receivedreports from several sources that Rhodes had signed a union card.To prove that Respondent knew, in addition,that Rhodes had solicited for theUnion and that his union adherence and activity were the cause of his discharge,the General Counsel adduced testimony by Rhodes with regard to a telephone con-versation between himself and Blair on October 5. It is not disputed that Rhodes onthat date made a call to Blair at Charlotte 13 nor that he then assured Blair that hehad not signed a union card.The only controversy is as to what Blair said inresponseAccording to Blair, his only comment was, "Gene that's fine; I'm gladthat you haven't."According to Rhodes,however, Blair's response to Rhodes'denialthat he had signed a union card was as follows:Yes, youhave.Iwas told up in Hendersonville that you did . . I'm goingto tell you right now, I ain't got very much time, and you had better go see BillMcAdams and get your name off that list,or you ain'tgoing to be up theremuch longer.'In crediting these witnesses I have not overlooked the fact that they were all em-ployees of S & W, and that S & W and the Respondent are under common control11Rhodes was returning from a trip to Raleigh,North Carolina SELECT FOODS, INC.79Under cross'examination Rhodes testified`further as to what Blair said on thisoccasion,as follows:He said that he was told that my name was on the list.And thatIwas there asa representative of the Union;that I was the "Daddy Rabbit" of the Union.Under cross-examination,Rhodes also amplified the reference to McAdams in theforegoing telephone conversation,saying that Blair had toldhim thatMcAdams "hadbeen getting up people to sign up for the Union."There is thus presented the question whether to credit Rhodes or Blair. I have re-fused to credit Rhodes' denial that he used a helper on October 7, and his claim thathe obtained a signed card from Pace. In other respects,Rhodes' testimony appearedto be somewhat evasive.At the same time, Blair's testimony appeared to me onoccasion to be lacking in candor.14Blair's version of his part in the foregoing telephone conversation is corroboratedby Chambers,Blair's assistant,who testified that he stood within a few feet of Blairwhen he talked to Rhodes.On the other hand, Rhodes'version is partially corrobo-rated by Holbrook,one of Respondent'sdrivers,who accompanied Rhodes onOctober 5 on his trip to Raleigh,in the course of which Rhodes called Blair. ,Hol-brook, who was still in Respondent's employ at the time of the hearing,was its oldestdriver in point of service,15 and he was not shown to be a union adherent.He testi-fied that when they reached Charlotte,Rhodes left him in the truck,saying that hewas going to call Blair,and that when Rhodes returned he told Holbrook thatBlair had taxed Rhodes with having"something to do with the Union."16Whilethis testimony was hearsay,as to the content of Rhodes'conversation with Blair, itwas not objected to by Respondent.Moreover,the probative value of this testimonyis enhanced by the fact that Rhodes' remark was made contemporaneously with thetelephone conversation and at a time when Rhodes had no apparent ulterior motivefor making such a statement.In view of this corroborative testimony by Holbrook,which I deem to be more worthy of belief than the corroboration of Blair by his ownassistant,and in view of certain other features of Blair's remarks as reported byRhodes,17 d credit Rhodes and find that on October 5 Blair rejected Rhodes' denialof involvement in union activity,and warned him that if he did not disassociated him-self from the Union,18 he would be discharged.That Rhodes was in fact discharged on October 12 because of his union activityis confirmed in my opion by consideration of the ground for discharge offered byRespondent at the hearing.Such ground,as already stated, was that Rhodes onhis last trip to Knoxville on October 7, had not personally unloaded his truck but hehad hired a helper to do so.To appraise this defense properly, it is necessary to review the following eventsoccurring during the period immediately preceding Rhodes' discharge:'1.On September 9, Rhodes made his first trip to Knoxville,delivering merchan-dise to the S & W Cafeteria there.He hired a colored boy to unload his truck,paying him out of his own funds,and made no claim for reimbursement by theRespondent.1914Thus, I do not credit his testimony that on September 28 he deferred action on Rhodes'request that he be permitted to use a helper in unloading at KnoxvilleLance and'Warren, both employees of Respondent,as well as Reuben Rhodes,testified,in corrobora-tion of Eugene Rhodes, that Blair approved Eugene's request on that date15He had been in Respondent's employ for 11 years19Whiles Rhodes testified that he recalled only telling Holbrook on this occasion thatBlair had warned Rhodes of his impending discharge,I deem Holbrook's recollection tobe more reliable than Rhodes' on this pointTT Thus, Rhodes imputes to Blair an admission in the telephone conversation of October 5that he had heard in Hendersonville that Rhodes had signed a union cardAs alreadynoted, Blair acknowledged at the hearing that he had in fact received such a report It isnot apparent from the record how Rhodes could know this unless it had been told to himin the October 5 conversationMoreover, the Imputation by Rhodes to Blair of the In-triguing"Daddy Rabbit"phrase ]ends credence to Rhodes'testimonyWhile Blair deniedever having used such a phrase,Rhodes did not impress me as having sufficient imagina-tion or ingenuity to import such an odd expression into a fabricated conversationisActually Blair told Rhodes to get his name of "McAdams'list "McAdams,as will heseen below,was even more active than Rhodes in soliciting Respondent's employees to signunion cards,and his discharge,which occurred about 3 weeks after Rhodes,will be dis-cussed below19No such claim was made on any of the succeeding trips to Knoxville 80DECISIONSOF NATIONAL LABOR RELATIONS BOARD2.On September 16 Rhodes made his next trip to the S & W Cafeteria atKnoxville,and again hired a helper.3.On September 23 Rhodes made his third trip to the Knoxville S&W Cafeteria,arriving about 4 a.m.He again hired a helper.When Roberts,the cafeteriamanager,commented on Rhodes'use of a helper, Rhodes explained that he had"back trouble."Roberts promptly reported Rhodes' use of a helper to Respondent'sHendersonville office and the matter came to the attention of Olson, the managerthere.4.On September 28,20 Rhodes approached Blair at the Hendersonville ware-house and advised Blair that because of his back trouble he had been using ahelper at his own expense to unload at Knoxville and asked permission to continueto do so. Blair approved this request,21suggestingmerely that Rhodes obtainsome form from Office Manager Stephens to be signed by the helper,in order toprotect the Respondent from any injury claim.5.On September 30 Rhodes made his next delivery to Knoxville,and again hireda helper to unload.Roberts reported this to Olson,but no action was taken on thisreport.6.On October 1,22 Rhodes signed a union card and during the ensuing periodprior to his discharge solicited four other employees to sign a card,and it isundisputed that three of them did so.7.On October 4, Price, a supervisor,showed Rhodes' brother,Reuben, a listpurporting to contain names of union adherents.Rhodes' name appeared thereon.8.On October 5, Rhodes called Blair to deny any union activity,and Blair re-jected his denial,warning him, in effect,of his impending discharge if he did notabandon his union activity.9.On October 4 or 5,Blair instructed Olson to forbid Rhodes to use a helper onthe Knoxville trip, and Olson conveyed this instruction to Rhodes on October 6.At the same time Blair called Roberts,the manager of the Knoxville S&W Cafe-teria, and asked him to watch Rhodes on his next trip to see whether he used ahelper to unload, and report to Blair.10.On October 7, Rhodes again used a helper to unload at Knoxville,and thiswas reported to Blair by Roberts on October 10.11.On October 12, Rhodes was discharged by Olson at Blair's direction, thereason assigned being the use of a helper on October 7.The following considerations militate against acceptance of Respondent's reasonfor discharging Rhodes:Respondent'switnesses assigned various grounds for objecting to the use of ahelper in Knoxville.At one point in his testimony,Olson attributed this objectionto the expense involved.However, Rhodes at no time claimed reimbursement forhis helpers at Knoxville,and his discharge was predicated merely on the fact that hehad used a helper, and not on any expense incurred by the Respondent on accountof such helper.When Olson was pressed on this point,he disavowed any relianceon the matter of expense,stating that be did not in fact know the reason for theobjection to helpers at Knoxville,but that it was a long-established company policy.At the same time, Olson admitted that under certain emergency conditions, notpresent in Rhodes' case,drivers would be permitted to hire helpers to unload, andthat helpers could be hired by drivers to unload their trucks whenever they pick upproduce at terminals.Itwas implicit in this testimony that on these occasions thedrivers are reimbursed by Respondent for the expense of a helper.Accordingly,while Olson's testimony,ifcredited, indicated that Respondent's authorization ofdrivers to hire helpers at no time extended to the hiring of helpers at the KnoxvilleS & W Cafeteria.T infer that Olson had reference only to the conditions underwhich the Respondent would reimburse its drivers for the expense of a helper.Thus, Olson's testimony,as I read it,sheds no light on Respondent's policy regarding20This is the date given by Blair and Olson.Rhodes appeared uncertain whether thisincident occurred after his second or third trip to KnoxvilleAs neither Blair nor Olsonhad any ulterior reason to select this date rather than an earlier one, and Rhodes wasevidently confused about the exact date,I find that the correct date is September 2821For reasons already indicated in footnote 14, above,I do not credit Blair's testimonythat he deferred action on Rhodes'request pending investigation of any problem of insur-ance coverage that might be involvedNor do I credit Blair's version of other aspects ofthe conversation on that occasion insofar as it differs from Rhodes'.22This date is based on a composite of the testimony of Rhodes and AustellRhodestestified that he signed a union card about a week or 10 days before his discharge onOctober 12Austell,who procured Rhodes'signature on the card, fixed the date as aSaturday about 2 weeks before his dischargeOctober 1 fell on a Saturday SELECT FOODS, INC.81the hiring of a helper by a driver,at his own expense,which is all that is here in-volved.23On the other hand, Blair testified that he objected to the hiring of ahelper by a driver for reasons running deeper than considerations of expense.Heexplained that such a helper as a driver might pick up on the spot would usually bean irresponsible person who might steal or damage Respondent's merchandise.However, thisreasonwould seem to militateagainstthe hiring of helpers to loadmerchandise at produce terminals, a practice admittedly sanctioned by the Re-spondent.Moreover, Blair admittedly did not reprimand Rhodes on September 28when he disclosed that he had hired helpers in the past at Knoxville.The onlyquestion discussed at that time was whether Rhodes should continue to do so 24Furthermore, Blair offered no credible explanation for his sudden about-face be-tween September 28, when, as has been found, he authorized Rhodes to use a helperatKnoxville, and October 4 or 5, when he forbade such use. Blair testified that,after he talked to Rhodes, he consulted his insurance carrier, who advised him thatRespondent was covered for any injuries to helpers, but that Blair nevertheless de-cided to forbid Rhodes to use a helper because he inferred from the fact that Rhodeshad made no prior report ofanyinjury to 'his back that he was exaggerating his backcondition and did not, in fact, need a helper.However, except for the favorablereport of theinsurancecarrier on coverage, all the information on which Blairallegedly relied in proscribing the use of a helper was known to him on September 28,when he granted Rhodes' request or-if one accepts Blair's version-deferred actionthereon.In view of this, the fact that in the interim Respondent learned thatRhodes had signeda unioncard assumesspecialsignificance.As against the viewthat it was this union activity by Rhodes which prompted the decision to forbidRhodes to use a helper, the Respondent offers only Blair's explanation that "I justdecided we didn't want a helper out there" and "I just had time to think it over andtried to analyzethe situation."From all the foregoingcircumstances,I conclude that Respondent's reasons forinterdicting the use of a helper by Rhodes at Knoxville are afterthoughts, and thatthe true reasonfor Blair'swithdrawal of thepermissionpreviously granted wasRhodes' interveningunion activity.Such action on the part of Blair, being promptedby antiunionreasons, was, in itself,unlawful.If a rule or instruction is illegal be-causeprompted by antiunionconsiderations,the enforcement thereof by dischargeor otherwise is likewiseillegal25Accordingly, even if it be true, as Respondent con-tends,that Rhodes' disregard of Blair's order was the real reason for Rhodes' dis-charge, I would nevertheless find that such discharge violated the Act.However,I do notrely primarily on the foregoing grounds, as I do not believethat Rhodes was in fact discharged for hiring a helper but rather because he en-gaged in union activity, and that the Respondent would have condoned his conducton October 7 had he not engaged in such activity.Blairtestified that during the 18years he was associated with the Respondentas general manager hecould recall onlyone discharge prior to that of Rhodes.Returningto the stand a few hours later, hestated that he had subsequently recalled discharging threesalesmen,but he wasnot asked to explain whether such discharges were for misconduct or for inadequatesales volume.26In any event,Blair'stestimony proves at the most that only fouremployees were discharged by Respondent for any cause over a period of 18 yearsprior to October 12.27When oneconsidersthat at the time of the hearing the Re-spondent had more than 40 employeesatHendersonville alone,such a record be-speaks a tolerant, if not benevolent, laborrelationspolicy.It seems outof keepingwith such a policy for theRespondentto visit theextreme andrarely invoked penaltyof discharge upon Rhodes for hiring a helper on October 7, notwithstanding that itdoes not appearand isnot claimed that such conduct by Rhodes caused Respondentany pecuniaryloss, and notwithstandingthat Respondent had expressly sanctionedthe very same conduct only 9 days before.Moreover,Blair'salerting of Roberts towatch out for Rhodes on October 7 demonstrates that Blairwas anxious in this"Testimony by certainof the severaldrivers relating to the Respondent'sattitude tothe hiring of helpers by drivers appears also to relate only to theconditionsunder whichthe Respondent would reimburse drivers for the expense of such helpers241n fact, according to Blair, the only question discussed was whetherRhodes shouldbe reimbursed for the expense of a helper at Knoxville.25Republic Aviation Corporation v. N L R B,324 Ti S 793, 805x Admittedly, Respondent had had no prior occasion to discharge any of itsdrivers forhiring a helper.21Within a month after Rhodes' discharge, there were two other discharges-that ofJustice for reporting to work while intoxicated, and of McAdams for reasonsdiscussedbelow.624067-62-vol. 133-7 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDinstance to obtain grounds for discharge.This unusually severe attitude towardsRhodes is persuasive that Respondent had a special reason for wishing to dispensewith his services, a reason reflected in Blair's warning to Rhodes on October 5 thathis unionactivity had placed his job in jeopardy.Accordingly, I find that Respondent discharged Rhodes, not because of anymisconduct, but because of his union activity, thereby violating Section 8(a)(3)and (1) of the Act.2.McAdamsMcAdams was hired by Respondent on October 4, 1958, as a laborer at theHendersonville warehouse.He was discharged at Blair's direction on November 2,1960, allegedly because he was seeking other employment and it was Respondent'spolicy not to retain employees who were interested in changing jobs.McAdams and Rhodes were the only solicitors for the Union at Hendersonville,and McAdams was even more active than Rhodes, inducing at least eight other em-ployees to sign union cards.That Blair was aware of, or suspected, the nature ofMcAdams'unionactivity is amply attested by his admonition to Rhodes in theOctober 5 telephone conversation to get his name off McAdams'"list," and Blair'sfurther reference in the same conversation to McAdams' soliciting of employees tojoin the Union.As already related Respondent's defense is that McAdams was discharged becauseof its policy against retaining employees who were seeking other employment.McAdams admitted that he engaged in such a search while in Respondent's employ 28However, Olson admitted that for some time before McAdams' discharge he knewabout his efforts to obtain other work, and in fact aided him in these efforts, even tothe extent of introducing him to representatives of other employers and supplyinghim with the names and addresses of other firms.Also, about 3 weeks beforeMcAdams' discharge, Olson approached another employer in Hendersonville onbehalf of McAdams.According to Olson, when he informed Blair on November 2 of this latest jobsearch by McAdams, Blair declared that it was against Respondent's policy toretain an employee who was seeking other work, and directed McAdams' discharge.Blair explained at the hearing that this policy was based on the view that anemployee who wanted to change employers must be dissatisfied with his presentwork, and that it is Respondent's practice to discharge dissatisfied employees.However, doubt is cast on the existence of the policy allegedly violated byMcAdams by the circumstances that (1) no one else had ever been discharged forseeking other work, and (2) although claiming to have been informed of the policywhen he was hired, Olson admitted that none of the employees at Hendersonvillewas apprised thereof and that he, himself, honored the policy in, the breach in thecase of McAdams, by not only conniving at, but even seconding,* McAdams' searchfor more suitable work.Moreover, it seems strange that, notwithstanding Olson's long familiarity withMcAdams' search for work, he did not report it to Blair until shortly after the adventof the Union.Another suspicious circumstance that cuts across the cases of bothRhodes and McAdams is that notwithstanding that prior to their termination theRespondent had discharged not more than four employees in 18 years, Respondentdismissed these two employees within a space of 3 weeks, and these two were theonly employees who solicited for the Union.Respondent would explain away the foregoing circumstances as mere fortuities.However, a more persuasive explanation is offered by the evidence indicating thatRespondent knew of McAdams' union activity, and, I infer that here, as in, thecase of Rhodes, that Respondent waited only for a pretext to discharge him.Accordingly, I find that the Respondent discharged McAdams on November 2because of his union activity, thereby violating Section 8 (a) (3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above, have21McAdams had held responsible supervisory positions before accepting work as alaborer with RespondentHis appearance on the witness stand bore out Olson's owndescription of him as "educated, intelligent, personable."McAdams testified that he toldOlson before he was hired that he regarded any job Respondent might give him as astop-gap, until he could get better work.Olson denied that 'he had been so advised byMcAdams before he was hired. As the exact time when Olson learned of McAdams' inten-tion to seek a better job is not material, I do not deem it necessary to resolve this conflict SOUTHWIRECOMPANY83a close, intimate,and substantial relation to trade,traffic,and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIt having been found that the Respondent engaged in unfair labor practices inviolation of Section 8 (a) (1) and(3) of the Act,itwill be recommended that theRespondent cease and desist therefrom and take certain affirmative action designedto effectuate the policiesof the Act.Thus,having found that the Respondent interferedwith, restrained,and coerceditsemployees by certain conduct,as found in section III,B, 3, above,the TrialExaminer will recommend that the Respondent ceaseand desist fromthis conduct.Having also found that the Respondent discriminatedwith regard tothe hire andtenure of employment of Eugene Rhodeson October12, 1960,and W. L. McAdamson November2, 1960, the TrialExaminer will recommendthat theRespondentoffer each of them immediate and full reinstatement to his former or substantiallyequivalentposition,withoutprejudice to his seniorityor other rightsand privileges,and make each of themwhole for anyloss of pay suffered as a resultof thediscrimi-nation against him,by paymentto each of them of a sum of money equal to theamountshe wouldhave earned fromthe date ofthe discrimination to the date ofthe offer of reinstatement,less net earnings to be computed on a quarterly basisin a manner establishedby theBoard inF.W.Woolworth Company,90 NLRB 289.Earnings in any particular quarter shallhaveno effect uponthe backpayliabilityfor any othersuch period.Itwill also be recommended that the Respondent pre-serve and make availableto theBoard,upon request,payroll and other records tofacilitate the computationof the backpay due.As the unfair laborpractices committedby theRespondent are of a characterstriking atthe rootof employee rights safeguardedby the Act, it will be recom-mended that the Respondentcease and desist from infringing in any manner uponthe rightsguaranteed in Section7 of the Act.Upon the basisof the foregoing findings of fact, and upon the entirerecord inthe case,the Trial.Examineradopts the following:CONCLUSIONS OF LAW1.Local55, International Brotherhoodof Teamsters, Chauffeurs, Warehousemenand Helpers of America,is a labor organizationwithin themeaning ofthe Act.2.By discriminating in regard to the hire and tenureof employmentof EugeneRhodes andW. L. McAdams, therebydiscouragingmembershipin theUnion, theRespondent has engaged in unfairlaborpracticeswithinthe meaning of Section8(a)(3)and(1) oftheAct.3.By creating the impression that it was engaging in surveillance of its employees'union activities,the Respondent has engaged in and is engaging in unfair laborpracticeswithin themeaning of Section 8 (a) (1) ofthe Act.4.The aforesaid unfairlabor practices are unfair laborpracticesaffecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Southwire CompanyandLocal 613, International BrotherhoodofElectricalWorkers, AFL-CIO.CasesNos. 10-CA-4355,10-CA-4355-2, and 10-CA-4373.September 12, 1961DECISION AND ORDEROn December 21, 1960, Trial Examiner John H. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the Intermediate133 NLRB No. 1.